IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           April 24, 2008

                                       No. 07-30047                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellant
v.

RONALD THIBODEAUX

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:06-CR-49


Before WIENER, DeMOSS, and PRADO, Circuit Judges.
PER CURIAM:*
       During a traffic stop, Baton Rouge City Police Officer Chris Fischer
(“Fischer”) found a semi-automatic handgun in the car of Defendant-Appellee
Ronald Thibodeaux (“Thibodeaux”), and the United States (the “Government”)
charged Thibodeaux with unlawful possession of a firearm. The district court
granted Thibodeaux’s motion to suppress the weapon based on its finding that
Fischer illegally prolonged the traffic stop, and the Government appeals. For the
following reasons, we AFFIRM the ruling of the district court.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-30047


             I. FACTUAL AND PROCEDURAL BACKGROUND
        On October 1, 2005, at approximately 6:00 a.m., Fischer was traveling on
Interstate 10 in Louisiana when he observed a Chrysler PT Cruiser (“the
Cruiser”) in the lane next to him. Suddenly and without warning, the driver of
the Cruiser, Thibodeaux, attempted to change into Fischer’s lane of travel
without signaling, and the Cruiser almost collided with Fischer’s police vehicle.
To avoid a collision, Fischer hit his brakes heavily and momentarily sounded his
siren. Thibodeaux did not apply his brakes or adjust his driving. To stop the
Cruiser, Fischer pulled behind it, activated the strobe lights on his police vehicle,
and sounded his siren. Fischer testified that he intended “basically to find out
what was going on, that [Thibodeaux] was okay, and to find out why he decided
to get over like that.” Thibodeaux proceeded past one exit on the interstate
before exiting at the next one; he then drove to the next major intersection and
made one turn before stopping. Fischer estimated that the Cruiser traveled
almost a mile before it stopped. Fischer stopped his police vehicle approximately
twenty feet behind the Cruiser.
        Once the Cruiser stopped, Fischer used his public address system to ask
Thibodeaux to step out of the vehicle; Thibodeaux did so, leaving his car door
open.    Fischer then asked Thibodeaux to come over to the police vehicle;
Thibodeaux hesitated, then did so.           Upon Fischer’s request, Thibodeaux
presented a valid driver’s license. When Fischer questioned him about his
driving, Thibodeaux told Fischer that he had been falling asleep at the wheel.
Fischer testified that he had no reason to disbelieve this explanation. Fischer
also stated that he noticed nothing in Thibodeaux’s behavior that would suggest
he was under the influence of alcohol or drugs. Fischer testified that during this
conversation, Thibodeaux “started backing up towards [his] vehicle . . . so I
asked him to just come on back to me . . . and that went back and forth a few


                                         2
                                  No. 07-30047

times.” He said, “a couple of times I had to approach him to stop him from
gaining reentry to the vehicle and the whole time he was very jittery.” Fischer
testified that “there are certain behaviors that kind of stick out. And he started
producing that behavior. It was more of a flight-type behavior. I mean, you
could see it in his eyes that he didn’t want anything to do with me.” Fischer
testified that he “wasn’t sure if Thibodeaux was trying to get back to the vehicle
to either flee in the vehicle or to gain access to a weapon.” However, he also
stated that Thibodeaux “was not showing any active aggression.” At one point,
Fischer placed himself between Thibodeaux and the vehicle and asked
Thibodeaux to step back to the police vehicle, which Thibodeaux did.
      Fischer then asked Thibodeaux to sit in the back of the police vehicle.
Fischer testified that he wanted to “make sure [Thibodeaux] had no weapons on
his person and to get him in my vehicle to find out why he was so scared.” When
Fischer asked Thibodeaux to sit in the police car, Fischer testified that
Thibodeaux “kind of became emotional.” Fischer stated that Thibodeaux fell on
the ground and sat down, saying, “‘I’m not getting in the car. I’m not getting in
the car.’” Fischer insisted that Thibodeaux get into the vehicle; Thibodeaux
eventually did, and Fischer closed the door behind him. Fischer stated that
when Thibodeaux entered the police vehicle, “no criminal offense was evident at
that time, but in my experience, when you have somebody react like that, they
either have some type of warrant, or there is something in the vehicle that they
are not supposed to have.” Fischer testified that at that point he intended to
look into the Cruiser and “to ensure that [Thibodeaux] did not have any
warrants.” Before beginning to run a check for warrants, Fischer approached
the Cruiser and shined his flashlight through its open door. He observed a semi-
automatic handgun lying on the driver’s seat with the handle and side of the
weapon viewable from the open car door. Fischer then returned to his police
vehicle and initiated a computer check for warrants and prior convictions; he


                                        3
                                     No. 07-30047

discovered that Thibodeaux had five prior convictions for armed robbery and was
on probation until 2011. Fischer then placed Thibodeaux under arrest for being
a felon in possession of a firearm.
      Thibodeaux was charged with possession of a firearm by a convicted felon,
in violation of 18 U.S.C. § 922(g)(1). He filed a motion to suppress the evidence
of the weapon seized from the car, which the district court granted. The district
court found that an illegal seizure occurred when Fischer detained Thibodeaux
in the police car for reasons other than confirming or dispelling the suspicion
that justified the initial stop or addressing reasonable suspicion that arose
during the stop. It found that Thibodeaux’s delay in stopping was reasonable,
given that it was dark and they were on the interstate. The court also expressed
doubt that Fischer was concerned for his safety, because Fischer failed to testify
that he felt endangered, did not do a pat-down of Thibodeaux, and did not call
for backup. The district court concluded that Fischer merely had a hunch, not
supported by reasonable suspicion, that Thibodeaux was hiding something, and
that detaining Thibodeaux to investigate that hunch was an illegal seizure. The
district court denied the Government’s motion for reconsideration, reiterating
its conclusion that it was unable to identify any articulable facts that would give
any officer reasonable suspicion.1 The Government appeals, and this court has
jurisdiction under 18 U.S.C. § 3731.
                                  II. DISCUSSION
      When considering an appeal of a grant of a motion to suppress, we review
the district court’s factual determinations for clear error and its ultimate Fourth
Amendment conclusions de novo. United States v. Gonzalez, 328 F.3d 755, 758
(5th Cir. 2003) (citing Ornelas v. United States, 517 U.S. 690, 699 (1996)). The


      1
        The district court also rejected the Government’s argument that the weapon should
be admitted under the inevitable discovery doctrine, but the Government does not renew that
argument on appeal.

                                            4
                                  No. 07-30047

Fourth Amendment guarantees individuals the right “to be secure in their
persons, houses, papers, and effects, against unreasonable searches and
seizures.” U.S. CONST. amend. IV. The stopping of a vehicle and the detention
of its occupants constitutes a “seizure” under the Fourth Amendment. United
States v. Brigham, 382 F.3d 500, 506 (5th Cir. 2004) (en banc). In evaluating the
constitutionality of traffic detentions, whether they are justified by probable
cause or reasonable suspicion of a violation, we use the standard for
investigative detention announced in Terry v. Ohio, 392 U.S. 1 (1968). Brigham,
382 F.3d at 506. Under this approach, “the legality of police investigatory stops
is tested in two parts. Courts first examine whether the officer’s action was
justified at its inception, and then inquire whether the officer’s subsequent
actions were reasonably related in scope to the circumstances that justified the
stop.” Id. at 506 (citing Terry, 392 U.S. at 19-20).
      “Once the purpose of a valid traffic stop has been completed and an
officer’s initial suspicions have been verified or dispelled, the detention must end
unless there is additional reasonable suspicion supported by articulable facts.”
United States v. Estrada, 459 F.3d 627, 631 (5th Cir. 2006).              Also, an
investigative traffic detention “may last no longer than required to effect the
purpose of the stop.” United States v. Jenson, 462 F.3d 399, 404 (5th Cir. 2006).
In assessing whether a detention has lasted longer than necessary, we examine
“whether the police diligently pursued a means of investigation that was likely
to confirm or dispel their suspicions quickly, during which time it was necessary
to detain the defendant.” United States v. Sharpe, 470 U.S. 675, 686 (1985).
      Thibodeaux concedes that the initial traffic stop itself was lawful.
Therefore, in light of this framework, we must examine whether Fischer found
the weapon while effectuating the initial purpose of the stop or whether there
was reasonable suspicion to justify extending the stop beyond its initial purpose,
and whether Fischer’s actions unreasonably prolonged the stop.

                                         5
                                  No. 07-30047

      1.    Whether Fischer’s actions were within the scope of the
            initial traffic stop
      In Brigham, we noted that certain police activities are “within the scope
of investigation attendant to the traffic stop.” 382 F.3d at 507-08. These
activities include requesting documents such as driver’s licenses, registrations,
or rental papers; running a computer check on those documents; and asking
questions about the purpose and itinerary of a driver’s trip. Id. We noted that
“[s]uch questions may efficiently determine whether a traffic violation has taken
place, and if so, whether a citation or warning should be issued or an arrest
made.” Id. at 508. We held that these activities need not occur in a particular
order, rejecting a per se rule that it is unreasonable for an officer to conduct
preliminary questioning before initiating computer checks. Id. at 511. We
emphasized that “[d]etention, not questioning, is the evil at which Terry’s second
prong is aimed,” stating that “[m]ere police questioning, without some
nonconsensual restraint on one’s liberty, is not a ‘seizure’ or detention.” Id. at
508 (citations omitted). Although additional reasonable suspicion arose to justify
extending the stop at issue in Brigham, we noted in dicta that at least some of
these activities would be permissible even in the absence of additional suspicion.
See id. at 509 (stating that during a traffic stop for following too closely,
computer checks begun after several minutes of questioning “would have been
permissible even without the additional information [the officer] had gleaned,
which led to a reasonable suspicion that . . . the vehicle might have been stolen”).
      Under Brigham, Fischer was clearly effectuating the initial purpose of the
stop when he questioned Thibodeaux and requested his driver’s license before
initiating a warrants check. However, when Fischer secured Thibodeaux in the
back of the police vehicle while he walked over to Thibodeaux’s car to investigate
what was inside, he engaged in activities not among those the Brigham court
described as being within the scope of the initial purpose of a traffic stop. In


                                         6
                                    No. 07-30047

addition, holding someone in the back of a police car represents a far more
significant restraint on liberty than mere questioning or requesting documents.
Also, in contrast to Brigham, in which the court noted that the officer’s
preliminary questioning process before the warrants check “required as long as
it did for reasons beyond [the officer’s] control”—inconsistencies and evasive
answers from the driver and passengers that required more questioning for
resolution, id. at 510, here the decision to extend the detention by investigating
the Cruiser before beginning a warrants check was entirely within Fischer’s
control. Finally, we note that although Fischer could have approached the
Cruiser initially, the reason he could have done so was to confirm or dispel his
initial suspicions about Thibodeaux’s erratic driving. See Sharpe, 470 U.S. at
686. The Government does not explain how Fischer’s examination of the Cruiser
when Thibodeaux was in the back of the police car could possibly have addressed
those suspicions, nor would such an argument be consistent with Fischer’s
testimony that he had no reason to disbelieve Fischer’s explanation for his
erratic driving. Therefore, Fischer was not effectuating the initial purpose of the
stop when he examined the Cruiser and found the weapon.
      2.     Whether Fischer’s actions were supported by reasonable
             suspicion that arose during the traffic stop
      A detention may continue beyond the time necessary to effectuate the
initial stop if additional reasonable suspicion arises after the initiation of the
stop to justify extending it and the officer’s actions are “reasonably related . . . to
dispelling his reasonable suspicion developed during the stop.” Brigham, 382
F.3d at 507. Reasonable suspicion must be based on “‘specific and articulable
facts,’ not merely ‘inarticulate hunches’ of wrongdoing.” United States v. Ibarra-
Sanchez, 199 F.3d 753, 758 (5th Cir. 1999) (quoting Terry, 392 U.S. at 21). We
must “look at the totality of the circumstances of each case to see whether the
detaining officer has a particularized and objective basis for suspecting legal


                                          7
                                       No. 07-30047

wrongdoing.”       United States v. Arvizu, 534 U.S. 266, 273 (2002) (internal
quotation marks omitted).
       The Government argues that several facts gave rise to independent
reasonable suspicion that justified Fischer’s actions in this case: (1) Thibodeaux
took a significant amount of time to pull over, (2) Thibodeaux left his car door
open when he went to meet Fischer, (3) Thibodeaux was hesitant to go to Fischer
when asked to do so and made repeated attempts to go back to his car, (4)
Fischer placed himself between Thibodeaux and Thibodeaux’s car to prevent
Thibodeaux from gaining reentry to the vehicle, (5) Thibodeaux appeared
“jittery,” and (6) Thibodeaux became emotional, collapsed on the ground, and
initially refused to comply with the officer’s request to sit in the back of the car.
The Government argues that given these facts, a reasonable police officer could
have believed that the defendant was likely to flee or to have a weapon in his car
and could have been concerned for his safety.
       We first consider the Government’s contentions that there were sufficient
facts to support a reasonable suspicion that Thibodeaux had a weapon in his car
and that there was a risk to officer safety. The Government cites several cases
in support of its argument that such reasonable suspicion existed.2 For example,
in Michigan v. Long, 463 U.S. 1032, 1035 (1983), officers stopped to investigate
a car that had swerved into a ditch. The driver appeared intoxicated and failed
to respond to the officers’ repeated requests for a driver’s license and vehicle
registration. Id. at 1036. While being questioned outside the car, the driver
moved toward his open car door, and the officers followed him, where they
observed a large hunting knife through the door of his car. Id. The Supreme
Court held that a subsequent protective search of the car was justified based on

       2
        We note that these cases address whether a concern for officer safety justified a
warrantless protective search of the car. Here, there was no search, just an extended seizure.
Nonetheless, these cases provide some guidance as to the sorts of articulable facts that trigger
a reasonable suspicion of concern for officer safety.

                                               8
                                    No. 07-30047

the officers’ reasonable belief that the driver posed a danger because of the late
hour, the rural area, the apparent intoxication, and the presence of a large knife
in the car that the driver was about to reenter. Id. at 1050. See also United
States v. Wallen, 388 F.3d 161, 162-66 (5th Cir. 2004) (holding that where an
officer conducting a traffic stop immediately observed several handguns in the
car, the driver disobeyed the officer’s instructions, and the officer discovered an
outstanding arrest warrant, the officer had “encountered facts that would
objectively cause him reasonably to suspect that there were other weapons in the
vehicle and to worry about his safety,” thereby justifying a search of the car);
United States v. Coleman, 969 F.2d 126, 128-32 (5th Cir. 1992) (holding that
where officers stopped a driver as part of an ongoing narcotics investigation, the
driver appeared nervous, a pat-down revealed two bundles of money, and the
driver reached into his car to pick up an item from under the armrest in the car,
the officers were justified in stopping him and seizing the item themselves based
on a concern for officer safety).
      We find these cases inapposite and do not find sufficient facts here to
support an officer reasonably suspecting that his safety was in danger or that
Thibodeaux was harboring a weapon in his car. In contrast to the cases the
Government cites, here Fischer had no evidence that Thibodeaux had weapons,
was engaged in criminal activity, or was acting in a threatening manner when
he decided to prolong the traffic stop. In Long and Wallen, the officers had
already observed weapons in the suspects’ cars before performing the challenged
actions, a major factor that would cause a reasonable officer to believe his safety
was in danger. Here, in contrast, Fischer had observed no weapons at the time
he decided to detain Thibodeaux in the police car. Similarly, in Coleman, the
officers already knew that the occupants of the car were subjects of a narcotics
investigation, and the officers had found bundles of money on the occupants,
further connecting them with serious crimes. Here, Fischer had no evidence that

                                         9
                                 No. 07-30047

Thibodeaux was involved in any illegal activity more serious than a traffic
violation, which weakens any suspicion that Thibodeaux was armed. The facts
Fischer did observe—that Thibodeaux was jittery, emotional, did not want to sit
in the police car, moved toward his own car, and left his car door open—suggest
that Thibodeaux was nervous and wanted the traffic stop to be over. However,
they do not suggest that Thibodeaux had a weapon in his car or could be a
danger to the officer. This is particularly true given Fischer’s testimony that
Thibodeaux was “not showing any active aggression.” See Estep v. Dallas
County, 310 F.3d 353, 360 n.6 (5th Cir. 2002) (citing past cases where we have
upheld warrantless searches based on a contention that the officer feared for his
safety and noting that in those cases, “the individuals in question aroused
suspicion because they were either intoxicated, already suspects of violent
crimes, had made threatening statements, or had in plain view some evidence
of a concealed weapon”).
      Next, we consider whether there were sufficient facts to support
reasonable suspicion of any other criminal activity. The Government contends
that this case is similar to Brigham, 382 F.3d 500, in which this court found
reasonable suspicion to support extension of a traffic stop; Thibodeaux contends
that it is more similar to Jenson, 462 F.3d 399, in which we did not.
      In Brigham, during a traffic stop, the driver produced a rental agreement
describing the car’s lessee as a fifty-year-old female. 382 F.3d at 504. Because
none of the car’s occupants were fifty-year-old females, the officer became
suspicious that the car might have been stolen and began questioning the
occupants about where they had been and what their plans were. Id. The driver
appeared nervous and responded to the officer’s questions with questions of his
own. Id. In addition, the passengers’ stories were not completely consistent
with the driver’s answers. Id. After about eight minutes of questioning, the
officer initiated computer checks on the car and the occupants’ identification

                                       10
                                 No. 07-30047

cards. Id. at 505. Even after the checks revealed that the car had not been
reported stolen, he continued the stop to wait for the identification checks. Id.
After the results suggested that one occupant had produced false identification,
the officer continued the stop to learn the passenger’s true identity. Id. While
the final identification check was pending, the officer conducted a consensual
search of the vehicle and found drugs. Id.     We held that the detention as a
whole was reasonable. Id. at 509. We found that the discrepancy between the
listed lessee and the occupants of the car, the driver’s nervousness, and the
occupants’ inconsistent stories led to a reasonable suspicion that the vehicle
might have been stolen. Id. We also held it was reasonable for the officer to
wait for the identification checks to be completed even after he learned that the
car had not been reported stolen, noting that the officer’s experience had shown
him that the fact that a vehicle had not yet been reported stolen did not mean
that it had not actually been stolen. Id. We rejected the argument that the stop
was unconstitutionally extended merely because the officer conducted
questioning before initiating computer checks, noting that the preliminary
questioning “required as long as it did for reasons beyond [the officer’s]
control”—the   inconsistent   and    evasive   answers   given   by   the   car’s
occupants—and that there is “no constitutional stopwatch on traffic stops.” Id.
at 510-11.
      In Jenson, an officer put on his emergency lights to stop Jenson’s van for
speeding, and the van took up to a minute to stop. 462 F.3d at 402. The officer
approached the van and asked Jenson questions about his employment and the
purpose of his trip. Id. Although Jenson was initially calm and cooperative, he
became excessively talkative and answered questions he was not asked. Id.
After Jenson’s computer check came back clean, the officer continued asking
questions, eventually leading to the discovery of weapons and drugs. Id. at 403.
The court held that no reasonable suspicion had arisen before the computer

                                       11
                                  No. 07-30047

check came back clean to justify detaining Jenson beyond that point. Id. at 404-
05. It stated that signs of nervousness, combined with a modest delay in pulling
over, are not sufficient to give rise to reasonable suspicion. Id. at 405. It noted
that “[i]t may take drivers different amounts of time, especially at night, to
identify the lights of the car behind them as coming from a police car and not
from another emergency services vehicle.” Id. The court also stated,
             More importantly, the government does not present adequate
      evidence of a nexus between Jenson’s allegedly suspicious behavior
      and any specific criminal activity. [The officer] said that while
      pulling over the vehicle, he thought the passengers might be trying
      to conceal something or get their explanations straight before
      stopping. He testified that the three suspicious factors he identified
      were evidence that “something may be going on in the van that was
      illegal that they possibly didn’t want me to see.” When Jenson
      became visibly agitated after [the officer] told him he was about to
      conduct a pat-down search, [the officer] testified that he thought he
      had “identified a criminal act.” At 11:18, after [the officer] had
      searched the vehicle, he told his civilian passenger that when you
      feel something is illegal, you know it. These general statements do
      not amount to an “articulable suspicion that a person has committed
      or is about to commit a crime,” as opposed to a mere hunch.
Id. (quoting Florida v. Royer, 460 U.S. 491, 498 (1983)).
      We find that, as in Jenson and in contrast to Brigham, the Government
has failed to present adequate evidence of a link between Thibodeaux’s behavior
and any specific criminal activity. In Brigham, there was a clear nexus between
the facts the officer observed and specific suspected criminal activity: the driver
was not listed on the rental agreement, which, in combination with the driver’s
nervousness and the inconsistencies between his story and those of his
passengers, led the officer to suspect that the car was stolen. In Jenson, in
contrast, the court found that generally nervous behavior suggesting that a
driver “might be trying to conceal something” did not create reasonable suspicion
because there was no nexus between the allegedly suspicious behavior and any


                                        12
                                   No. 07-30047

specific criminal activity.     Here, Thibodeaux’s behavior was similar to
Jenson’s—he delayed pulling over and appeared nervous while being questioned.
He did exhibit some more possibly suspicious behavior than did Jenson: he
initially hesitated before coming over to the police car, he initially refused to sit
in the police car before complying, and he became emotional and sat down in the
middle of the road. Also, during questioning, Thibodeaux “kept backing up.”
However, although there was more nervous behavior here than in Jenson, the
behavior is like that in Jenson in that it does not suggest any particular criminal
activity. Fischer testified that he believed Thibodeaux “just wanted to get out
of there” and might “either have some type of warrant [or] something in the
vehicle that [he was] not supposed to have.” These vague statements are very
similar to those of the officer in Jenson, who suspected that “something may be
going on in the van that was illegal that they possibly didn’t want me to see.”
We find that these facts “do not amount to an ‘articulable suspicion that a person
has committed or is about to commit a crime,’ as opposed to a mere hunch.” See
Jenson, 462 F.3d at 405.
      We acknowledge that Thibodeaux’s backing away from the officer toward
his car was somewhat suggestive of an intent to flee the scene. However, even
assuming, arguendo, that Fischer had reasonable suspicion that Thibodeaux
might flee the scene, Fischer’s subsequent actions were unreasonable. During
a traffic stop, an officer must pursue a course of action that is likely to address
his suspicions quickly. Sharpe, 470 U.S. at 686. The course of action “must be
reasonably related . . . to dispelling his reasonable suspicion developed during
the stop.” Brigham, 382 F.3d at 507. If Fischer’s only reasonable suspicion was
that Thibodeaux might flee, we do not see how inspecting the contents of
Thibodeaux’s Cruiser while keeping Thibodeaux detained in the back of the
police vehicle was a course of action that would have addressed that suspicion.
Once Thibodeaux was detained in the police vehicle, flight was no longer a

                                         13
                                  No. 07-30047

possibility. Thus, Fischer’s decision to keep him detained there, extending the
length of the stop, while Fischer conducted activities unrelated to any reasonable
suspicion developed during the stop, was unreasonable, and the stop was
illegally extended.
      Because Fischer found the weapon during an illegally extended traffic
stop, the weapon must be suppressed. “Under the fruit of the poisonous tree
doctrine, all evidence derived from the exploitation of an illegal seizure must be
suppressed, unless the government shows that there was a break in the chain
of events sufficient to refute the inference that the evidence was a product of the
Fourth Amendment violation.” United States v. Portillo-Aguirre, 311 F.3d 647,
658 (5th Cir. 2002). We have consistently relied on this doctrine to suppress
evidence found during illegally extended traffic stops. See Jenson, 462 F.3d at
408 (holding that where “[t]he police would not have discovered [the evidence]
but for the search of his person, and the police would not have searched his
person had they not illegally extended the stop beyond the time when reasonable
suspicion expired,” the evidence had to be suppressed under the fruit of the
poisonous tree doctrine); United States v. Jones, 234 F.3d 234, 243-44 (5th Cir.
2000); United States v. Dortch, 199 F.3d 193, 200-01 (5th Cir. 1999).
      Here, the weapon was the “fruit” of the detention: as in Jenson, Fischer
would not have discovered the gun but for the fact that Fischer continued the
stop. Had Thibodeaux been allowed to leave, his car would not have been
stopped, open and unattended, when Fischer inspected it. Moreover, there is
nothing in the record or in the Government’s briefs to suggest that there was an
intervening circumstance that might have broken the chain of causation and
attenuated the connection between the allegedly illegal seizure and the discovery
of the weapon, such as an independent and voluntary consent.
      We reject the Government’s contention that the district court erred in
granting the motion to suppress without addressing whether Fischer’s

                                        14
                                  No. 07-30047
examination of Thibodeaux’s car constituted a “search” within the meaning of
the Fourth Amendment. Whether there was a search, illegal or otherwise, is
irrelevant to this appeal. The district court rested its judgment, as do we, on a
finding that Fischer performed an illegal seizure when he prolonged the traffic
stop to secure Thibodeaux in the police vehicle and inspect Thibodeaux’s car.
The weapon was the fruit of that seizure. Where evidence is found as a result
of an illegal seizure, it must be suppressed even where it was not found as the
result of an illegal search. See Dortch, 199 F.3d at 200-01 (holding that when
drugs were found during a car search supported by probable cause, but the
probable cause arose because of an illegally extended traffic stop, the drugs were
discovered in violation of the Fourth Amendment); United States v. Tookes, 633
F.2d 712, 714-16 (5th Cir. 1980) (holding that where an officer chased a suspect
and arrested him without probable cause, then looked for evidence in the area
where the chase had occurred and observed a gun in plain view in the suspect’s
truck, the gun had to be suppressed as a product of the illegal arrest despite the
fact that the gun was in plain view and conceivably could have been discovered
in the absence of the arrest).
      In sum, we agree with the district court that Fischer did not find the
weapon while effectuating the initial purposes of the stop or while addressing
reasonable suspicion developed during the course of the stop. We find that
Fischer was aware only of facts sufficient to support a hunch that Thibodeaux
was hiding something, rather than particularized reasonable suspicion of
criminal wrongdoing. Thus, the stop was unreasonably extended, and the
weapon must be suppressed as the fruit of an illegally extended traffic stop.
      AFFIRMED.




                                       15